Electronically Filed
                                                      Supreme Court
                                                      SCPW-13-0000079
                                                      01-APR-2013
                                                      10:45 AM


                         SCPW-13-0000079



           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                 MICHAEL C. TIERNEY, Petitioner,



                               vs.



             BERT Y. MATSUOKA; MICHAEL A. TOWN, JOYCE

MATSUMORI-HOSHIJO, of the Hawaii Paroling Authority, Respondents.




                       ORIGINAL PROCEEDING



            ORDER DENYING MOTION FOR RECONSIDERATION


(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)
 


          Upon consideration of petitioner Michael C. Tierney’s



motion for reconsideration of the March 15, 2013 order denying



his petition for a writ of mandamus, which was electronically



filed by the appellate clerk on March 22, 2013, 


          IT IS HEREBY ORDERED that the motion for

reconsideration is denied.

          DATED: Honolulu, Hawai'i, April 1, 2013.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama



                              /s/ Simeon R. Acoba, Jr.



                              /s/ Sabrina S. McKenna



                              /s/ Richard W. Pollack